          Case 1:15-cv-02739-LAP Document 289
                                          283 Filed 02/18/21
                                                    02/17/21 Page 1 of 1



          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                ______________________

                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                               February 17, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:       Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                          YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                          al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                          Park”)

Dear Judge Preska:

                Pursuant to Local Rule 5.2, Rule 2(H) of the Individual Practices of this Court, and
Paragraph 13 of the stipulation and order governing the production and exchange of confidential
materials in this action (Petersen ECF No. 177; Eton Park ECF No. 124) (the “Protective Order”),
Defendant the Argentine Republic (“the Republic”), together with Defendant YPF S.A. (“YPF”),
which joins in this letter, respectfully move for an order granting leave to file under seal
Defendants’ enclosed February 17, 2021 Report Regarding Status of Discovery and Response to
Plaintiffs’ February 11, 2021 Pre-Motion Conference Submission and Exhibits 15 and 18 thereto
(the “Exhibits”).

                The Exhibits are an October 30, 2020 letter from Damaris Hernández, which
references the October 29 deposition of Burford Capital CEO Christopher Bogart that Plaintiffs
have designated as confidential under the Protective Order, and excerpts of the October 30, 2020
deposition of the Republic’s 30(b)(6) witness, María Alejandra Etchegorry, that the Republic has
designated as confidential under the Protective Order. The Republic and YPF seek leave to file
the excerpted transcript under seal and to redact portions of the publicly-accessible letter and
Report that quote from the transcripts in light of Plaintiffs’ and the Republic’s designations.

                                                             Respectfully,

                                                             /s/ Robert J. Giuffra, Jr.

                                                             Robert J. Giuffra, Jr.

cc:    Counsel of Record
                                        The sealing request is granted.                                  SO ORDERED.

                                                                           2/18/2021
